Citation Nr: 1142275	
Decision Date: 11/15/11    Archive Date: 11/30/11

DOCKET NO.  08-35 896	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for major depressive disorder.

2. Entitlement to service connection for a cervical spine disability.

3.  Entitlement to service connection for a left great toe disability. 

4.  Entitlement to service connection for a right great toe disability.

5.  Entitlement to service connection for disabilities of the bilateral feet and toes, to include adducto varus of the bilateral fifth digits, onychomycosis and onychocryptosis of the left hallux, and fallen arches. 

6.  Entitlement to service connection for left jaw locking, to include as secondary to major depressive disorder and a cervical spine disability. 



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J.M. Rutkin, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1975 to April 1978.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions dated in April 2002 and November 2007 of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, which denied the claims on appeal. 

The Board notes that the Veteran's service connection claims for a cervical spine disability and a left great toe disability were characterized by the RO as petitions to reopen previously denied claims.  However, the Board finds that they are properly characterized as original service connection claims.  In this regard, these claims were initially denied in an April 2002 rating decision in response to which the Veteran submitted a timely notice of disagreement (NOD) in August 2002.  A statement of the case (SOC) was duly issued, which is dated March 21, 2003.  The Veteran's substantive appeal (VA Form 9) was received by VA on May 28, 2003.  The RO sent the Veteran a June 2003 letter informing her that the substantive appeal was not timely as it had not been submitted by May 21, 2003.  This time calculation was erroneous.  VA regulation provides that a substantive appeal must be filed within 60 days from the date that the agency of original jurisdiction (AOJ) mails the SOC to the appellant, or within the remainder of the one-year period from the date of mailing of notification of the rating decision being appealed, whichever period ends later.  38 C.F.R. § 20.302(b) (2011).  

In this case, although more than one year had passed since the Veteran was notified of the April 2002 rating decision, her substantive appeal had in fact been submitted within 60 days of the March 2003 SOC.  Specifically, under 38 C.F.R. § 20.305 (2011), when VA law requires that a written document be filed within a specified period of time, a response postmarked prior to expiration of the applicable time limit will be accepted as having been timely filed.  In the event that the postmark is not of record, the postmark date will be presumed to be five days prior to the date of receipt of the document by VA.  Id.  In calculating this 5-day period, Saturdays, Sundays, and legal holidays will be excluded.  Id.  Further, in computing the time limit for filing a written document, the first day of the specified period will be excluded and the last day included.  Id.  

Here, because the SOC was dated March 21, 2003, a timely substantive appeal was actually due on May 22, 2003 (and not May 21, 2003, as the RO had found).  More pertinently, a postmark date is not of record with respect to the Veteran's May 2003 substantive appeal.  Thus, it must be presumed to have been sent five days prior to VA's receipt of the substantive appeal.  In 2003, May 28 fell on a Wednesday.  Memorial Day fell on Monday, May 26, and is considered a legal holiday for the purpose of section 20.305.  38 C.F.R. § 20.306 (2011).  Thus, when Monday, May 26, Sunday, May 25, and Saturday, May 24, are excluded, the presumed postmark date of the Veteran's substantive appeal is May 20, 2003.  See 38 C.F.R. § 20.305.  Accordingly, as the postmark date of the Veteran's substantive appeal was two days prior to the May 22, 2003 deadline, it was timely submitted.  Therefore, the service connection claims for a cervical spine disability and a left great toe disability were not the subject of a previous and final denial, but rather have always been on appeal from the April 2002 rating decision that was issued.  

The Veteran testified at a July 2011 hearing before the undersigned.  A transcript of the hearing has been associated with the claims file.

After this appeal was certified and the claims files transferred to the Board in July 2011, the Veteran submitted additional evidence in the form of lay statements from several friends.  She waived initial consideration of this evidence by the AOJ in accordance with 38 C.F.R. § 20.1304(c) (2011), which provides that any pertinent evidence accepted directly at the Board must be referred to the AOJ for initial review unless this procedural right is waived by the appellant.  Here, the Board accepts the evidence as timely filed and, in light of the waiver, the Board may proceed with appellate review. 


FINDINGS OF FACT

1.  The Veteran's major depressive disorder manifested during active military service and has been present intermittently since that time. 

2.  The Veteran's cervical spine disability did not manifest in active service or for many years thereafter, and has not otherwise been shown to be related to a disease, injury, or event which occurred in active service.

3.  The Veteran's left great toe disability did not manifest during active service or for many years thereafter, and has not otherwise been shown to be related to a disease, injury, or event which occurred in active service.

4.  The competent evidence of record does not show a current disability of the right great toe during the pendency of this claim. 

5.  The Veteran's adducto varus of the bilateral fifth digits of the feet, onychomycosis of the left hallux, and onychocryptosis of the left hallux did not manifest during active service and have not otherwise been shown to be related to a disease, injury, or event which occurred in active service. 

6.  The competent evidence of record does not show any other disabilities of the feet during the pendency of this claim.  

7.  The Veteran has not been diagnosed with a disability of the jaw, and left jaw locking has not been shown to be proximately caused or aggravated by major depressive disorder or directly related to active service. 


CONCLUSIONS OF LAW

1.  Major depressive disorder was incurred in active service.  38 U.S.C.A. § 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2011).

2.  A cervical spine disability was not incurred in or aggravated by active service, nor may it be presumed to have been incurred in service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2011).

3.  A left great toe disability was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2011).

4.  A right great toe disability was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2011).

5.  Disabilities of the bilateral toes and feet were not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2011).

6.  Left jaw locking was not caused or aggravated by major depressive disorder or incurred in or aggravated by active service.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims file, and has an obligation to provide an adequate statement of reasons or bases supporting its decision.  See 38 U.S.C.A. § 7104 (West 2002); Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  While the Board must review the entire record, it need not discuss each piece of evidence.  See id.  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Id.

I. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA provides that VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

With regard to the Veteran's service connection claim for major depressive disorder, the VCAA need not be discussed as the claimed benefit is being granted in full.  The Board further finds that VA's duty to notify and assist with regard to the other claims has been satisfied.

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

All notice provided under the VCAA should generally be provided prior to an initial decision on a claim by the AOJ.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  However, the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as an SOC or SSOC, is sufficient to cure a timing defect.  Prickett v. Nicholson, 20 Vet. App. 370 (2006)

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484 (2006), the Court observed that a claim of entitlement to service connection consists of five elements: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date.  See 38 U.S.C. § 5103(a).  Compliance with the first Quartuccio element requires notice of these five elements.  See id. at 486.  

Here, prior to the initial rating decision in this matter, a February 2007 letter informed the Veteran of all five elements of service connection, gave examples of the types of evidence the Veteran could submit in support of her claims, and provided notice of the Veteran's and VA's respective responsibilities for obtaining such evidence.  A July 2007 letter also provided fully-compliant VCAA notice with regard to the claims for disabilities of the bilateral feet and toes.  At the time the Veteran filed the claims, service connection was not in effect for any disability.  As indicated previously, the Board is granting service connection for major depressive disorder herein.  Through submitted statements and hearing testimony, the Veteran and her representative have shown actual knowledge of the information and evidence necessary to substantiate a claim of service connection on a secondary basis.  Therefore, the Board concludes that the duty to notify has been satisfied.

The VCAA further provides that VA has a duty to assist the veteran in the development of the claim.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes assisting her in obtaining service treatment records and other pertinent treatment records, as well as providing an examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  See id.

The Board concludes that the duty to assist has been satisfied.  The Veteran's service treatment records, including in-patient clinical records from the Chanute Air Force Base (AFB) hospital and Davis-Monthan AFB hospital, VA medical records, and Social Security Administration (SSA) records are in the claims file.  Private medical records identified by the Veteran are also in the file.  The Veteran has not identified any other outstanding records that she wanted VA to obtain or that she felt were relevant to the present claims.  While the Veteran has argued that some of her service treatment records and other medical records are missing, there is no indication of any missing records in the claims file.  The service treatment records appear complete.  The Veteran's mere belief that some of her records are missing is not sufficient in itself to lead to a finding that VA's duty to assist has not been satisfied or that her service treatment records are incomplete.  As such, the Board concludes that the duty to assist has been satisfied with respect to obtaining relevant evidence on the Veteran's behalf.  See 38 C.F.R. § 3.159(c).  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a).  In McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006), the Court held that an examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.  

Here, the Board finds that VA examinations are not required in order to decide the claims at issue.  With regard to the cervical spine disability, as will be discussed in more detail below, the Board finds that the competent and credible evidence of record shows that the Veteran did not injure her cervical spine in service or complain of cervical spine pain, and that this disability did not manifest in active service or until at least 1987, if not the mid-1990's, after the Veteran sustained several post-service injuries.  Therefore, there is no in-service injury or event and no indication that the Veteran's cervical spine disability may be related to service.  Accordingly, the second and third McLendon elements are not met and an examination is not warranted.  See id.

With regard to the left great toe claim, the Board finds that a left toe disability did not manifest in active service or until around 2002, as will be discussed below.  Moreover, as will be discussed below, the Board does not find it credible that the Veteran injured her left toe in active service.  Thus, the second and third McLendon elements are not met and an examination is not warranted.  See id.

With regard to the Veteran's right great toe claim, a current disability of the right great toe has not been established by the competent evidence of record during the pendency of this claim.  Thus, the first McLendon element is met and an examination is not warranted.  See id.

With regard to the Veteran's claims of entitlement to disabilities of the bilateral toes and feet, the only current disabilities established by the competent evidence of record consist of adducto varus of the bilateral fifth digits of the feet, onychomycosis of the left hallux, and onychocryptosis of the left hallux.  These disabilities did not manifest during active service or until around 2002.  Apart from the Veteran's right great toe injury during active service, injuries or problems with the feet have not been shown during active service or for many years thereafter.  Accordingly, the second and third McLendon elements are not met and an examination is not warranted.  See id.

Finally, with regard to the Veteran's jaw locking, the competent and credible evidence of record does not show that this condition manifested during active service or that it is related to an in-service disease, injury, or event, as will be discussed in more detail below.  The only medical evidence pertaining to this condition is a May 2007 VA treatment record showing that the Veteran was diagnosed with excessive dentine attrition, presumably due to teeth grinding, and was issued a dental occlusal guard.  There is no diagnosed disability of the jaw of record.  Even assuming that the Veteran had such a disability, the credible evidence does not show that this condition, which manifested many years after service, is related to an in-service disease, injury, or event.  Moreover, there is no competent evidence of record even indicating that this condition is related to depression.  In this regard, as will be explained below, the Veteran does not have the appropriate medical background or expertise to render a competent opinion as to whether her teeth grinding or jaw clenching is caused or aggravated by her depression.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F. 3d 1372, 1376-77 (Fed. Cir. 2007).  Thus, the second and third McLendon elements are not met and therefore a VA examination is not warranted.  See id.

II. Analysis

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2011).  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  Id.  Service connection may be granted for any disease diagnosed after discharge, when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Thus, generally, in order to establish service connection for the claimed disorder, there must be competent evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and the disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).  

In addition, where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, service connection for certain chronic disabilities, including arthritis, may be established on a presumptive basis by showing that the disease manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.307; 3.309(a) (2011).  This presumption is rebuttable by affirmative evidence to the contrary.  38 C.F.R. § 3.307(d). 


A. Major Depressive Disorder

The Veteran contends that she is entitled to service connection for major depressive disorder.  For the reasons that follow, the Board concludes that service connection is warranted.  

The Veteran's March 1975 entrance examination and report of medical history are negative for depression or other psychiatric disorders.  Her service treatment records reflect that in August 1976 she was hospitalized for five days at the Davis-Monthan AFB with acute situational anxiety reaction.  Her symptoms included being depressed for one week and vomiting.  Initially she was heavily sedated, and over the next few days her mental status improved very gradually.  At separation from active service, the Veteran indicated that she had a history of depression and excessive worry in her April 1978 report of medical history.  It was noted on this form by a medical professional that the Veteran had suffered recent loss of weight, frequent trouble sleeping, depression and worry associated with personal problems, job stress, and tension. 

After separation from service, in September 1989, the Veteran was hospitalized for two weeks for depression.  The discharge summary reflects that the Veteran had a long history of emotional problems and had been treated for depression and anxiety intermittently for the past couple of years.  The Veteran had reported being depressed "off and on" since age seventeen.  She was diagnosed with severe, recurrent major depression. 

The Veteran's VA treatment records reflect that she was first seen at a VA facility for depression in July 2001, at which time she reported depressive symptoms for the past two or three years which had their onset when she began suffering from cervical spine pain.  Her symptoms included frequent crying spells, avoiding the company of others, irritability, mood swings, loss of weight, and trouble sleeping.  The Veteran was diagnosed with a mood disorder secondary to her general medical condition (GMC) with a rule-out diagnosis of major depression. 

An April 2007 VA treatment record reflects a diagnosis of major depressive disorder with recurrent episodes.  It was noted that the Veteran had maintained contact with her psychiatric provider since January 2002.  

The September 2007 VA examination performed in connection with this claim reflects that the Veteran had a history of recurrent major depressive disorder which was chronic and severe.  In this regard, the Veteran reported vegetative symptoms including loss of appetite, isolation, lethargy, and insomnia.  The examiner found that the Veteran's chronic and severe depression was most likely related to her history of chronic pain and medical problems.  The examiner noted that the Veteran's service treatment records indicated that she suffered from depression and anxiety while serving in the Air Force.  The examiner stated that it was likely that the Veteran's "early manifestations of depression were related at least in part to her chronic pain and because others believed that her medical problems were solely psychosomatic."  The Board notes in this regard that the Veteran has stated elsewhere that she believes that physical ailments she experienced during active service were not appropriately addressed at that time because military medical personnel considered them to be psychological in nature.  The service treatment records themselves generally do not reflect this characterization of the Veteran's physical complaints during active service.  

At the July 2011 hearing, the Veteran stated that she had been taking medications for depression such as Prozac ever since active service.  She further stated that she had been raped and harassed during active service.  Also, the Veteran stated that she had been told during active service that she had a personality disorder, and that she was "hallucinating pains."  

The Board finds that the evidence is at least in equipoise with regard to whether the Veteran's current major depressive disorder is related to the depression she experienced during active service.  The service treatment records show that the Veteran experienced depression in service and was hospitalized for depression and an acute anxiety reaction.  Moreover, the Veteran has a seemingly credible subsequent history of recurrent depression, which is supported by the September 1989 private hospitalization report.

Although this report states that the Veteran had experienced recurrent depression since she was seventeen, and thus prior to service, no psychiatric problems were noted at entry on to active duty.  For VA purposes, a veteran is presumed to have been in sound condition at entrance into active service except as to defects, infirmities, or disorders noted at entrance, or where clear and unmistakable evidence demonstrates that an injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. § 3.304(b).  The Veteran's reported history of being depressed since age seventeen is not sufficient to constitute clear and unmistakable evidence of a pre-existing depressive disorder which was not aggravated during active service.  See Wagner v. Principi, 370 F 3d 1089, 1096 (Fed. Cir. 2004); VAOPGCPREC 3-03 (July 16, 2003).  It also seems noteworthy that the Veteran's weight loss and trouble sleeping, which had been noted to be associated with her depression in the April 1978 report of medical history, is echoed by the Veteran's reported symptoms of loss of appetite, weight loss, and trouble sleeping associated with depressive symptoms in the July 2001 VA treatment record and the September 2007 VA examination report.  The Board finds that the foregoing evidence, together with the Veteran's testimony at the July 2011 hearing, constitutes credible and probative evidence of a continuity of depressive symptoms since service.  See 38 C.F.R. § 3.303(b).  

The Board has also considered the fact that the July 2001 VA treatment record and the April 2007 VA examination report reflect that the Veteran's more recent depression was found to be secondary to her physical condition.  These findings suggest that her depression may be related to a post-service, intercurrent cause. However, the fact that the Veteran's current depressive symptoms may be caused in part by more recent physical problems does not by any means preclude a finding that her depression is a manifestation of an ongoing disorder which is triggered or aggravated by various circumstances.  This is especially so given its episodic nature, as shown by the diagnosis of major depressive disorder with "recurrent episodes" in the April 2007 VA treatment record, and the diagnosis of "recurrent depression" in the September 1989 private hospitalization records.  Indeed, the September 1989 private hospitalization records do not indicate that the Veteran's depression was secondary to her physical problems.  Thus, the fact that the Veteran has had earlier episodes of depression not solely caused by physical problems suggests that her current depression is not merely a more recent development occasioned by her physical pain, although of course physical pain may now play a large role in triggering depressive symptoms.  Moreover, the phrase "early manifestations of depression" in the September 2007 VA examination report, referring to the Veteran's depression in active service, further suggests an etiological link between her current depression and the depression she experienced in service.  The examiner seemed to find that the major causative factor-and impliedly a connecting factor with regard to service-was the Veteran's reported chronic pain, both in service and during the present claim.  However, the Board need not determine this issue.  Rather, in view of the foregoing, the Board finds that the evidence is at least in equipoise as to whether the Veteran has suffered from chronic depression which is intermittent or episodic in nature ever since active service.  Reasonable doubt in this regard is resolved in the Veteran's favor.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 55. 

Accordingly, the Board finds that the evidence is at least in equipoise with regard to this claim.  Consequently, the benefit-of-the-doubt applies, and service connection for major depressive disorder is granted.  See id.

B. Cervical Spine Disability

The Veteran contends that she is entitled to service connection for a disability of the cervical spine.  For the reasons that follow, the Board concludes that service connection is not warranted.  

The Veteran has argued that she injured her cervical spine during active service when she had a "black out" and fell down a flight of stairs while suffering from walking pneumonia.  At the July 2011 hearing, she stated that she was treated at the Chanute AFB hospital, where she was diagnosed with a kidney infection.  She stated that no x-rays of the neck were taken, but she was issued a neck brace.  

The service treatment records do not reflect that the Veteran injured her cervical spine in a fall or that she ever reported or was treated for cervical spine symptoms.  These records reflect, in relevant part, that in December 1975 the Veteran was hospitalized at Chanute AFB when she complained of pain in the right back along with a one-week history of chills, fever, and weakness.  On examination, she had marked right costovertebral angle (CVA) and flank tenderness.  The Veteran was diagnosed with an acute pyelonephritis of the right kidney.  No mention is made in these records of a fall and there were no complaints or findings with regard to the cervical spine or neck.

In August 1977, the Veteran reported pain in the shoulder and upper back which had been present for the last three and a half hours.  X-rays were negative.  The Veteran was diagnosed with myositis.  No mention was made of the Veteran's neck or cervical spine in this record.  

A February 1978 service treatment record reflects that the Veteran complained of lower back pain after she tripped while trying to get off the couch.  On examination, the Veteran's lumbar paravertebral muscle was tender and a spasm was noted.  There was also localized tenderness over the right anterior thorax.  The Veteran was diagnosed with paravertebral muscle spasms and contusions of the right anterior thorax.  No mention was made of the Veteran's neck or cervical spine in this record.  

The Veteran's April 1978 separation exam reflects that the Veteran's spine was found to be normal on clinical evaluation.  In her report of medical history: she indicated that she had a history of swollen or painful joints and recurrent back pain.  A medical professional's notes on this report state that the Veteran's history of swollen joints referred to a single episode of her elbows swelling.  It was further noted that the Veteran's recurrent back pain did not require medical treatment, and that there were no complications or sequelae.  There is no mention of the Veteran's neck or cervical spine in the separation examination.

Accordingly, based on the Veteran's service treatment records, the Board does not find it credible that the Veteran injured her cervical spine during active service, or that she had cervical spine symptoms.  In this regard, not only are they negative for reference to the neck or cervical spine, but they also show that the Veteran's treatment at Chanute AFB for back problems was not due to a fall in which she injured her cervical spine, but rather for pain in the right back and other symptoms such as weakness and chills associated with a kidney infection.  Thus, the service treatment records directly conflict with the Veteran's account of being treated for cervical spine pain at Chanute AFB.  See Caluza v. Brown, 7 Vet. App. at 511 (holding that when determining whether lay evidence is satisfactory, the Board may properly consider, among other things, its consistency with other evidence submitted on behalf of the Veteran).  Cf. Buchanan v. Nicholson, 451 F.3d 1331 (2006).   Here the credibility determination is made not solely on the absence of service records showing an injury, but on the records that directly contradict the Veteran's statements.  Thus, the Board does not find it credible that the Veteran injured her cervical spine during active service.  

The Veteran's post-service records further weigh against a finding that the Veteran injured her cervical spine in service or had cervical spine symptoms in service.  In this regard, an April 1999 private treatment record reflects that the Veteran began having neurological difficulties in 1996, which were manifested by tingling of the first three digits of both hands.  She was diagnosed at the time with carpal tunnel syndrome.  However, her numbness and tingling progressed to her upper arms and her symptoms worsened in September 1998 after a fall.  At this time, she experienced a new onset of weakness in her right leg.  The Veteran fell again in December 1998 and since that time her arms had become much weaker and she developed hyperpathia as well as chest and abdominal pain and increasing weakness in her right leg.  An MRI of the cervical spine was performed, and it revealed severe degenerative disc disease with severe compromise of the spinal cord and intraparaenchymal contusion.  In April 1999, the Veteran underwent a surgical procedure involving a cervical diskectomy at C3-4 and C4-5 and fusion of C3-4 and C4-5. 

The Veteran's SSA disability benefits application reflects a similar reported history, as reflected in an August 2000 statement by the Veteran made in connection with her disability claim.  In this statement the Veteran reported "becoming ill" in early 1996 after a fall injury at work around December 1995.  Doctors had initially diagnosed her with carpal tunnel syndrome or fibromyalgia, and some doctors thought that her symptoms were completely psychological.  The Veteran stated that by 1999 she began to lose movement on the right side of her body and that she was eventually diagnosed with a "cracked spinal cord" that was "damaging" her nerves.  She stated that she "never know [sic] what was wrong from 1996 [to] 1999."

A May 2001 private treatment record reflects that the Veteran continued to suffer chronic pain associated with her cervical spine disability.  At this time, she reported that in 1987 she had experienced pain in her neck and chest.  In 1990, she was injured when freight fell on her while working as a truck driver.  It was noted that this accident may have been an "exacerbating episode" which caused her to have increasing pain in 1995 or 1996 with numbness and spasms.  The Veteran was diagnosed with an "acute exacerbation of cervical and chest pain, probably secondary to spinal disease with a remote injury."

A January 2002 VA treatment record reflects that the Veteran was again seen for chronic pain associated with her cervical spine disability.  The Veteran reported that her symptoms began in 1977 during active service when she fainted and fell down while going up dormitory steps.  The Veteran stated that she awoke in the base hospital and was told that she had walking pneumonia.  The Veteran subsequently noted spasms in her neck and arms and tingling down her arms.  She further reported that in 1995 she fell from a chair and felt shocks in her back, legs, and bilateral arms.  She stated that her symptoms progressed from that point and that she was diagnosed with a "crushed spinal cord" and had surgery.  

Here, the Board does not find the Veteran's reported history in the January 2002 VA treatment record to be credible with regard to her alleged in-service injury in 1977.  As discussed above, the service treatment records themselves directly conflict with this account.  Moreover, the Veteran did not report such a history when she was treated in April 1999 for her cervical spine problems.  The Board also finds it significant that at the time of the January 2002 treatment record, the Veteran had a pending service connection claim for this disability, which she had submitted in December 2001.  Thus, unlike at the time when she was treated in April 1999, the Veteran had an incentive to change the facts to support her claim.  While this alone would be insufficient to reject the Veteran's statements as not credible, it further weighs against their credibility when considered in conjunction with the service treatment records and other records in the file, which directly conflict with the Veteran's account of injuring herself in service.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (holding that although the Board cannot reject a claimant's statements merely because she is an interested party, the claimant's interest may affect the credibility of her testimony).  

In March 2002, the Veteran underwent a diskectomy and fusion of the C5-6 discs at VA.  She was diagnosed with C5-6 cervical disc herniation with cord compression and myelopathy.  

The Veteran has also submitted statements by friends asserting that the Veteran has had cervical disc pain for many years and that it is related to service.  However, the Board finds that with regard to the issue of whether the Veteran's cervical spine disability is related to service, these statements are outweighed by the contemporaneous service treatment records and post-service treatment records showing that the Veteran did not have cervical spine problems in service or until many years thereafter. 

In carefully reviewing the evidence of record, the Board finds that the preponderance of the evidence weighs against a relationship between the Veteran's cervical spine disability and her period of service.  As already discussed, the Board does not find it credible that the Veteran injured her cervical spine in service as the service treatment records are negative for diagnoses, treatment, or complaints with regard to the cervical spine, and indeed directly conflict with the Veteran's account of how she injured her cervical spine in service (they show that she was hospitalized at Chanute AFB for right sided back pain associated with a kidney infection rather than for cervical disk pain associated with a fall, as the Veteran claims).  Moreover, the Veteran gave a fairly consistent account in post-service records-including in the April 1999 private treatment record and in the August 2000 statement in support of her claim for SSA disability benefits-of an onset of neurological symptoms associated with her cervical spine disability around 1996 and a history of post-service injuries which exacerbated such symptoms.  Her earliest cervical spine symptoms, according to the history reported in the May 2001 private treatment record, began in 1987.  The Veteran never mentioned injuring her cervical spine or neck in active service in these records or reported a history of cervical spine symptoms prior to 1987.  Indeed, the Veteran did not first mention injuring her cervical spine in service until after she submitted her December 2001 claim for service connection.  As discussed above, the fact that the Veteran now had a motive for changing her reported history to support her claim, in conjunction with the contemporaneous evidence conflicting with this account, leads to a finding that this statement is not credible and thus not entitled to any weight.  See Cartright, 2 Vet. App. at 25; Caluza, 7 Vet. App. at 511.  Accordingly, the Board does not find it credible that the Veteran injured her cervical spine in service or that her cervical spine disability manifested in service.

The Board has considered the August 1977 service treatment record, which reflects that the Veteran reported pain in the shoulder and upper back which had been present for several hours.  However, this record provides little support for her claim as it makes no mention of the neck or cervical spine and reflects that x-rays taken at the time were negative.  Moreover, and significantly, the Veteran did not report neck pain thereafter, including in the February 1978 service treatment record reflecting complaints of low back pain, or at the April 1978 separation examination.  Finally, the fact that the post-service medical and SSA records show that the Veteran's symptoms associated with her cervical spine disability did not have their onset until 1987 at the earliest, further weighs against a finding that the Veteran had chronic cervical spine or neck problems in service or a continuity of symptoms thereafter.  See 38 C.F.R. § 3.303(b).  

In sum, the Board finds that the Veteran's cervical spine symptoms did not begin until 1987, at the earliest.  This period of about ten years between the Veteran's separation from service in April 1978 and the onset of her cervical spine problems weighs against a relationship to service.  See id. (providing that in the absence of a chronic disability in service, there must be evidence of a continuity of symptoms after service or other evidence in support of a nexus); see also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (holding that a proper consideration for the trier of fact is the amount of time that has elapsed since military service prior to seeking treatment for symptoms).  

The Board acknowledges the Veteran's contention that her cervical spine disability was incurred in or aggravated by active service.  However, while the Veteran is competent to report the history of her symptoms, the Board does not find her statements to be credible with regard to her alleged in-service injury or alleged cervical spine symptoms in service.  See, e.g., Davidson, 581 F.3d at 1316; Jandreau, 492 F.3d at 1376-77; see also Caluza, 7 Vet. App. at 506 (holding that the Board must assess the credibility and weight of the evidence).  Rather, for the reasons discussed above, the Board finds that the Veteran's cervical spine disability was neither caused nor aggravated by an in-service injury, and did not have its onset until at least 1987, which is almost ten years after the Veteran separated from active service in April 1978.  Indeed, the April 1999 private treatment record and the SSA disability benefits application indicate that the Veteran's symptoms did not have their onset until 1995 or 1996, which is almost twenty years after separation. 

Because the Board finds that the Veteran's cervical spine disability did not manifest until a number of years after service, service connection on a presumptive basis under for arthritis of the cervical spine is not warranted.  See 38 C.F.R. §§ 3.307, 3.309. 

Accordingly, the Board finds that the preponderance of the evidence is against the Veteran's claim.  Consequently, the benefit-of-the-doubt rule does not apply, and service connection for a cervical spine disability must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 55. 

C. Disabilities of the Left Great Toe, Right Great Toe, and Other Disabilities of the Feet

The Veteran contends that she is entitled to service connection for disabilities of the left great toe, right great toe, and other disabilities of the bilateral feet and toes.  For the reasons that follow, the Board concludes that service connection is not warranted for any such toe or foot disability.  

At the July 2011 hearing, the Veteran argued that she incurred injuries to her feet when a scooter ran over them in a raid during active service.  She also argued that both her arches fell during service, and that she experienced pain in her feet during active service but was not aware her feet had been damaged.  She stated that she was issued special shoes in service and put on light duty.  She testified that her feet have bothered her ever since active service.  In a statement received by VA in November 2008, the Veteran asserted that while participating in law enforcement training during active service she experienced problems with her feet.  In this regard, her arches fell, she had infections in the toe nails and discoloration of the feet, and was prescribed medications to treat these problems.  The Veteran also stated that she had a serious reaction to her military shoes and socks, and that every few months she was issued new shoes.  However, this practice was discontinued when she left Lackland AFB.  In a statement received by VA in March 2003, the Veteran related that she stubbed her left toe when she fell while stationed at Davis-Monthan AFB.  

The service treatment records do not show that the Veteran's feet were run over during a raid, as she stated at the July 2011 hearing.  The only mention of the Veteran's feet pertains to the right great toe.  In this regard, the Veteran's March 1975 entrance examination reflects that the Veteran's feet were found to be normal on clinical evaluation.  The Veteran indicated that she had a history of a fractured right foot in the March 1975 report of medical history but denied any current trouble with her feet.  A February 1978 service treatment record reflects that the Veteran sprained her right great toe when she tripped.  No mention is made of the left great toe.  The Veteran's April 1978 separation examination reflects that the Veteran's feet were found to be normal on clinical evaluation.  In the April 1978 report of medical history, the Veteran indicated that she had a history of foot trouble.  A note by a medical professional on this form states that the Veteran's history of "foot trouble" referred to the February 1978 injury to the right great toe, which was still sore and painful occasionally.  

The earliest mention of the Veteran's feet after service is a September 2002 VA treatment record, which reflects that the Veteran complained of throbbing pain in the fifth toes on both feet and her left first toe.  The fifth toes are the little toes of the feet, and the first toes are the great toes of the feet.  See 38 C.F.R. § 4.71a, Plate IV (2011).  The Veteran stated that she had experienced pain for several years.  She denied any history of trauma to the area.  After examining the Veteran's feet, the treating podiatrist rendered diagnoses of adducto varus of the bilateral fifth digits, and onychomycosis (fungus of the nail) and onychocryptosis (ingrown toe nail) of the left hallux.  See Dorland's Illustrated Medical Dictionary (31st ed. 2007).  X-rays of the feet taken a few days later were "remarkable only for a very small area of lucency in the distal phalanx" of the great toe.  It was noted that this might represent a normal variation or a small area of infection.  The examination was otherwise unremarkable.  Although it is not specified in the x-ray report, the Board assumes that it is the left great toe (rather than the right great toe) to which the report refers, given the Veteran's complaints. 

In another September 2002 VA treatment record, the Veteran again stated that her bilateral fifth toes and left first toe were extremely painful and that she wanted her toenails removed as they were digging into her foot.  The Veteran underwent a partial permanent nail avulsion of the left lateral borders of the hallux and fifth nails.  It was noted that the Veteran did not have any other complaints with regard to her feet at this time.  

In carefully reviewing the evidence of record, the Board finds that the preponderance of the evidence is against a relationship between the Veteran's foot problems and her period of service.  The service treatment records do not reflect complaints or findings with regard to the left great toe, and no mention is made of the left great toe until the September 2002 VA treatment record.  Accordingly, the Board does not find it credible that the Veteran injured her left great toe in service, as she only had complaints with regard to her right great toe at that time.  Moreover, the fact that there is no evidence of left great toe problems until the September 2002 VA treatment record, which is dated over twenty years since the Veteran's separation from service in April 1978, weighs against a finding of a continuity of symptoms since service or other link to service.  See 38 C.F.R. § 3.303(b); Maxson, 230 F.3d at 1333.  Indeed, the Veteran's statement in the September 2002 record that she had experienced pain for "several years" suggests a more recent onset of her left great toe pain.  The Veteran has not submitted any other credible evidence suggesting a link between her current left great toe pathology and her period of service.  Thus, as a left great toe disability did not manifest in service or for many years thereafter, the preponderance of the evidence weights against a relationship to service. 

With regard to the right great toe, there is no evidence in the claims file of a right great toe disability.  The September 2002 VA treatment records mention the bilateral fifth toes and the left first toe, but make no mention of the right great toe.  Moreover, the September 2002 x-rays were negative for any abnormalities of the feet apart from a small area of lucency in the left great toe which possibly denoted an infection.  While the Veteran is competent to report pain and discomfort, pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999), appeal dismissed in part, and vacated and remanded in part sub nom. Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  A chronic disability must be diagnosed to accompany her complaints.  Indeed, in this case, the Veteran has not even stated that she current has right great toe symptoms.  Thus, while the Veteran's service treatment records reflect that she sprained her right great toe in February 1978, there is no competent or credible evidence showing that the Veteran has continued to experience right great toe problems since that time.  The existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. § 1131; see Degmetich v. Brown, 104 F. 3d 1328, 1332 (1997) (holding that interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary).  In the absence of competent or credible evidence of a current disability, service connection cannot be granted for a disability of the right great toe.  Shedden, 381 F.3d at 1166-67.

Finally, with regard, to the Veteran's adducto varus of the bilateral fifth digits, and onychomycosis and onychocryptosis of the left hallux, none of these problems are shown in the service treatment records or until the September 2002 VA treatment record.  The Board has considered the Veteran's statements that she suffered from fungus and ingrown toenails and other problems of the feet during active service.  However, this statement is in direct conflict with the service treatment records, which show that the Veteran's only problem with the feet consisted of a right great toe injury.  While the service treatment records document a number of different physical complaints, no other mention of the feet is made in them, and the Veteran's feet were found to be normal at separation.  Thus, for the same reasons as discussed with regard to the left great toe, the Board does not find it credible that the Veteran's adducto varus of the bilateral fifth toes or onychomycosis and onychocryptosis of the left hallux manifested in active service or for many years thereafter.  Accordingly, the preponderance of the evidence is against a relationship between these problems and the Veteran's period of active service.

The Board acknowledges the Veteran's contention that she has fallen arches and other foot problems, including painful feet, as a result of physical training during active service and the shoes she wore at that time.  However, as shown by the September 2002 VA treatment records, including the x-ray report, no other problems of the feet were found on examination.  These clinical findings are accorded more weight than the Veteran's statements, as they were made by medical professionals who examined the Veteran and employed appropriate diagnostic tests.  While the Veteran is competent to observe whether she has fallen arches, as such a condition can be readily apprehended by a lay person, the Board finds the objective and disinterested medical evidence reflected in the VA treatment records more credible than the Veteran's assertion that she has fallen arches in support of her claim for benefits.  See Cartright, 2 Vet. App. at 25; Caluza, 7 Vet. App. at 511.  

Accordingly, the Board finds that the preponderance of the evidence is against the Veteran's claims pertaining to the feet and toes.  Consequently, the benefit-of-the-doubt rule does not apply, and service connection for disabilities of the bilateral feet, including disabilities of the bilateral great toes, adducto varus of the bilateral fifth toes, onychomycosis and onychocryptosis of the left hallux, and fallen arches, must be denied.  See 38 C.F.R. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 55. 

D. Left Jaw Locking

The Veteran claims entitlement to service connection for left jaw locking, to include as secondary to major depression or a cervical spine disability.  For the following reasons, the Board finds that service connection is not warranted.

At the July 2011 hearing, the Veteran stated that she gritted her teeth in service and was told in 1978 by her doctor that she had lock jaw due to this habit.  She testified that she was issued a mouth guard while at Chanute AFB hospital.  She also argued that her psychiatric symptoms caused her to clench her teeth, which led to lock jaw.  Finally, she stated that the pain she experienced due to her cervical spine disability caused her to grit her teeth.  She stated that this has been an ongoing problem ever since active service.   

In addition to service connection on a direct basis, service connection may be established on a secondary basis for a disability which is proximately due to, or the result of, a service connected disease or injury.  38 C.F.R. § 3.310(a) (2011).  The Court has construed this provision as entailing "any additional impairment of earning capacity resulting from an already service connected condition, regardless of whether or not the additional impairment is itself a separate disease or injury caused by the service connected condition."  Allen v. Brown, 7 Vet. App. 439, 448 (1995).  Establishing service connection on a secondary basis essentially requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  Id.  

The Board acknowledges the Veteran's contention that she grinds her teeth as a result of her service-connected major depression.  In this regard, the Veteran is competent to testify as to matters within her observation and personal knowledge, such as her symptoms and medical history.  See Davidson, 581 F.3d at 1316 (holding that lay evidence can be competent with respect to both the diagnosis and the etiology of a disability); Washington v. Nicholson, 19 Vet. App. 362, 368 (2005) (holding that appellant was competent to testify as to factual matters of which she had first-hand knowledge).  However, the Board finds that her opinion that her teeth grinding is caused or aggravated by depression does not constitute competent evidence.  Competency is defined as a legal concept determining whether testimony may be heard and considered by the trier of fact.  Layno v. Brown, 6 Vet. App. 465, 469 (1994); accord Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  By contrast, the weight and credibility of testimony, as distinguished from its competency, is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Id.  Generally, lay testimony is not competent to prove that which would require specialized knowledge or training.  Layno, 6 Vet. App. at 470.  Here, the Board finds that whether the Veteran's teeth grinding or jaw clenching is caused or aggravated by a psychiatric disorder is a determination that is too medically complex to be made based on lay observation alone.  See Jandreau, 492 F.3d at 376-77, n.4 (Fed. Cir. 2007) (observing that a layperson can be competent to identify conditions that are simple, such as a broken leg, but is not competent to identify more complex conditions such as a form of cancer); see also Barr v. Nicholson, 21 Vet. App. 303, 309 (2007) (holding that lay testimony is competent as to matters capable of lay observation, but not with respect to determinations that are "medical in nature").  Thus, such a determination must be made by a medical professional using appropriate diagnostic methods such as an x-ray study in order to be considered competent evidence.  See id.  Because the Veteran, as a lay person, has not been shown to have the appropriate medical training, experience, or expertise, the Board finds that her opinion as to the etiology of her teeth grinding is not competent and therefore, by itself, does not support her claim.  See id. at 470-71; see also Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  

There is no other evidence of record suggesting a link between the Veteran's teeth grinding and lock jaw and her major depression.  Accordingly, service connection for lock jaw as secondary to major depression must be denied.  See 38 C.F.R. § 3.310.

Because service connection for a cervical spine disability has been denied, service connection for lock jaw as secondary to this disability is precluded as a matter of law.  See id.

With regard to the issue of service connection on a direct basis, the Board does not find it credible that the Veteran has had lock jaw ever since active service.  The service treatment records, including the dental records and the April 1978 separation examination, make no mention of teeth grinding or jaw problems.  They also do not show that a mouth guard was issued.  The only evidence of record with regard to the Veteran's teeth grinding is a May 2007 VA treatment record which reflects that the Veteran was diagnosed with excessive dentine attrition and was issued a dental occlusal guard.  Because the service treatment records, including the separation examination, are negative for teeth grinding or jaw problems, and because the post-service medical evidence of record does not reflect teeth grinding or jaw problems until May 2007, the Board does not find it credible that a chronic disability of the jaw manifested in service or that there has been a continuity of symptoms ever since service separation.  See Cartright, 2 Vet. App. at 25; Caluza, 7 Vet. App. at 511; Maxson 230 F.3d at 1333 (holding that evidence of a prolonged period without medical complaint can be considered, along with other factors concerning the Veteran's health and medical treatment during and after military service, as evidence of whether a condition was incurred in service); 38 C.F.R. § 3.303(b).  The Veteran has not submitted any other evidence suggesting a link between jaw locking and her period of active service.  Accordingly, service connection for lock jaw cannot be granted on a direct basis.  

The Board also notes that there is no actual diagnosis of lock jaw or other pathology of the jaw of record.  As discussed above, pain and discomfort alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted.  See Sanchez-Benitez, 13 Vet. App. at 285.  Thus, service connection is not warranted for a disability of the jaw.  See Degmetich, 104 F.3d at 1332; Shedden, 381 F.3d at 1166-67.  The only diagnosis of record is attrition of the teeth, presumably due to grinding.  Generally, such a condition of the teeth cannot be service connected for compensation purposes.  See 38 C.F.R. § 3.381(a) (2011) (providing that treatable carious teeth, replaceable missing teeth, dental or alveolar abscesses and periodontal disease are not considered disabling conditions, and may be considered service connected solely for establishing eligibility for VA outpatient dental treatment).  The Veteran has not claimed service connection for treatment purposes for a dental condition.  

Accordingly, the Board finds that the preponderance of the evidence is against the Veteran's claim.  Consequently, the benefit-of-the-doubt rule does not apply, and service connection for left jaw locking must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 55. 


ORDER

Service connection for major depressive disorder is granted. 

Service connection for a cervical spine disability is denied. 

Service connection for a left great toe disability is denied.

Service connection for a right great toe disability is denied. 

Service connection for disabilities of the bilateral feet and toes, to include adducto varus of the bilateral fifth digits, onychomycosis and onychocryptosis of the left hallux, and fallen arches, is denied. 

Service connection for left jaw locking, to include as secondary to major depressive disorder and a cervical spine disability, is denied.



______________________________________________
RYAN T. KESSEL
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


